Citation Nr: 1109542	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-08 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from March 2002 to June 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2007 rating decision in which the RO granted service connection for posttraumatic stress disorder (PTSD), assigned an initial rating of 30 percent for PTSD, effective June 3, 2005, and denied service connection for tinnitus, a right knee disability, and residuals of right hand surgery.  In January 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2008.

In a November 2008 rating decision, the RO increased the rating for PTSD to 50 percent, effective September 4, 2008.

In March 2009, the Veteran's representative filed a motion to withdraw the Veteran's appeal.  Later that month, the Board issued a decision dismissing the appeal with respect to all of the claims that were presented for appellate consideration.

In April 2009, the Veteran's representative filed a motion to vacate the Board's March 2009 dismissal, explaining that the Veteran had intended to only withdraw from appeal the claim for a higher evaluation for PTSD.

In July 2009, the Board vacated its March 2009 decision; dismissed the Veteran's claim for a higher rating for PTSD; denied service connection for a right hand disability; and remanded service connection for tinnitus and a right knee disability to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.

After taking further action, the AMC, in a June 2010 rating decision, granted service connection and assigned an initial 30 percent rating for a right knee disability, effective June 3, 2005.  The AMC continued to deny the claim for service connection for tinnitus (as reflected in an October 2010 supplemental SOC (SSOC)) and returned that matter to the Board for further appellate consideration.

For the reasons expressed below, the matter remaining on appeal is again being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further RO action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed in the July 2009 remand was not fully completed with respect to the Veteran's claim for service connection for tinnitus; hence, further remand of this matter is warranted.

In the July 2009 remand, the Board instructed that the RO should arrange for the Veteran to undergo a VA ear, nose, and throat (ENT) examination, by an appropriate physician, at a VA medical facility.  The physician was to indicate whether the Veteran had tinnitus and, if so, to offer an opinion, consistent with sound medical principles, and based on the Veteran's in-service and post-service history and assertions, as to whether it was at least as likely as not that the tinnitus was the result of injury or disease incurred or aggravated in service, to particularly include alleged noise exposure/acoustic trauma therein.

In September 2009, additional VA medical records were added to the Veteran's claims file.  Included in those records were reports of TBI (traumatic brain injury) evaluations reflecting, among other things, that the Veteran reported exposure to multiple blast episodes during service, and was given a clinical assessment of TBI consistent with a class III concussion.  Inasmuch as the Veteran's military occupational specialty (MOS) was cavalry scout, and he engaged in combat (as reflected by his receipt of the Combat Action Badge), the Board accepts his assertions of exposure to multiple blast episodes as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b) (West 2002).

A review of the record shows that the Veteran was examined in January 2010, and that an opinion with respect to etiology was subsequently offered by the examiner in September 2010.  The examination and opinion was obtained from an audiologist, however, and not from a physician.  In addition, although the examiner concluded that the Veteran's tinnitus was not the result of military service (based on the facts that there was no permanent hearing threshold shift during service, that he denied experiencing tinnitus immediately after service, and that he had no current hearing loss), the examiner did not address the question, raised by medical evidence obtained after the Board's June 2009 remand, as to whether the Veteran's tinnitus was at least as likely as not attributable to in-service TBI.  

Accordingly, the RO should arrange for the Veteran to undergo a VA ENT examination by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of the claim for service connection for tinnitus (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The claims file includes VA outpatient treatment records from the East Orange and Lyons VA Medical Centers (VAMCs) dated through August 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facilities all outstanding records of VA evaluation and/or treatment of the Veteran's tinnitus, to include any such records dated since August 2010.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).
 
Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  As indicated, the RO's adjudication of this claim must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the East Orange and Lyons VAMCs all outstanding pertinent records of evaluation and/or treatment of the Veteran's tinnitus, to include any such records dated since August 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the remaining claim on appeal.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records/responses received are associated with the claims file, the RO should arrange for the Veteran to undergo a VA ENT examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to each physician designated to examine the Veteran, and the report of examination should reflect consideration of the Veteran's documented medical history and assertions.  
 
All tests and/or studies deemed warranted should be accomplished (with all results made available to the examining physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The examiner should offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in- and post-service history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that tinnitus is the result of injury or disease incurred or aggravated in service to specifically include in-service TBI and/or acoustic trauma/noise exposure.

In rendering the requested opinion, the examiner should specifically consider and discuss all pertinent evidence, to include that reflecting the Veteran's  assertions of in-service exposure to multiple blast episodes, with concomitant noise exposure, and VA medical records, dated in 2009, indicating that the Veteran suffers from TBI consistent with a class III concussion.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim remaining on appeal in light of all evidence (to particularly include all that added to the claims file since the RO's last adjudication of this claim) and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

